Determination of the State Liquor Authority unanimously modified by reducing the penalty to a suspension of petitioner’s license for a period of 30 days from the date of the determination, and as so modified, confirmed, without costs. Memorandum: Upon the record before us, the cancellation of the license was too severe a measure of penalty or discipline, and constituted an abuse of discretion. (CPLR 7803, subd. 3.) (Review of determination revoking petitioner’s liquor license, transfererd by order of Erie Special Term entered in Cattaraugus County.) Present — Williams, P. J., Goldman, Henry, Del Vecchio and Marsh, JJ.